UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1293



WILLIAM C. BOND,

                Plaintiff,

          v.

MCDANIEL, BENNETT & GRIFFIN; ADELBERG, RUDOW, DORF & HENDLER,
LLC,

                Defendants - Appellees,

          and

KENNETH BLUM, SR.; DUDLEY F. B. HODGSON; WILLIAM SLAVIN;
CHRISTOPHER W. NICHOLSON; KENNETH BLUM, JR.,

                Defendants,

MERRILL LYNCH & CO; MERCANTILE BANKSHARES CORPORATION; BANK
OF AMERICA; LAW OFFICES OF TIMOTHY M. GUNNING; HOWARD J.
SCHULMAN; SCHULMAN & KAUFMAN, LLC; THOMAS & LIBOWITZ, PA;
MICHAEL S. LIBOWITZ; THOMAS M. GUNNING; LAW OFFICES OF
RICHARD M. KARCESKI; RICHARD M. KARCESKI; MERCANTILE
BANKSHARES CORPORATION; BANK OF AMERICA CORPORATION,

                Garnishees,

          v.

ALYSON BOND,

                Movant,

          and

SCHULMAN & KAUFMAN, LLC; HOWARD J. SCHULMAN,

                Movants - Appellants.
Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(1:01-cv-02600-MJG)


Argued:   March 21, 2008                 Decided:   April 30, 2008


Before NIEMEYER and MICHAEL, Circuit Judges, and C. Arlen BEAM,
Senior Circuit Judge of the United States Court of Appeals for the
Eighth Circuit, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Daniel Parmelee Doty, SCHULMAN & KAUFMAN, L.L.C.,
Baltimore, Maryland, for Appellants. Michael Richard Severino,
ADELBERG, RUDOW, DORF & HENDLER, L.L.C., Baltimore, Maryland, for
Appellees.    ON BRIEF: William F. Ryan, Jr., Amy E. Askew,
WHITEFORD, TAYLOR & PRESTON, L.L.P., Baltimore, Maryland, for
Appellee McDaniel, Bennett & Griffin; Andrew Radding, ADELBERG,
RUDOW, DORF & HENDLER, L.L.C., Baltimore, Maryland, for Appellee
Adelberg, Rudow, Dorf & Hendler, L.L.C.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     William Bond commenced this action for copyright infringement

against numerous individuals and their attorneys, including the

law firms of McDaniel, Bennett & Griffin (“McDaniel Bennett”) and

Adelberg, Rudow, Dorf & Hendler, LLC (“Adelberg Rudow”) for using,

without authorization, Bond’s copyrighted book manuscript in a

state court custody proceeding.           The district court granted the

defendants’ motion for summary judgment, and we affirmed.                  See

Bond v. Blum, 317 F.3d 385 (4th Cir. 2003).                  Thereafter, the

district court awarded expenses (including legal fees) in favor of

McDaniel Bennett in the approximate amount of $84,000 and in favor

of Adelberg Rudow in the amount of approximately $69,000.

     McDaniel Bennett and Adelberg Rudow initiated garnishment

proceedings to collect the judgment entered in their favor, and

they served the garnishment on Bank of America, N.A., which is a

judgment debtor of Bond on a judgment obtained by him in a tort

action filed by Bond in the Circuit Court for Baltimore City.               The

judgment amount is $31,249.26.

     Howard   Schulman,     Bond’s    attorney        in    the   state   court

proceeding against Bank of America, objected to the garnishment,

contending that he, as the attorney for Bond in the state court

proceeding,   had   an   attorney’s       lien    against   the   state   court

judgment that had precedence over the garnishment lien obtained by

McDaniel Bennett and Adelberg Rudow.             See Md. Code Ann. Bus. Occ.


                                      3
& Prof. § 10-501(c).   Schulman claimed an attorney’s lien in the

amount of $15,898.26 for fees and costs incurred in obtaining the

state court judgment on behalf of Bond against Bank of America, as

well as $14,966.24 in fees that Bond’s attorney was owed from

earlier related litigation and which Schulman and Bond orally

agreed would be an additional fee in the suit against the bank.

     By an order dated February 12, 2007, the district court

recognized Schulman’s attorney’s lien to the extent of $15,898.26,

but not to include the $14,966.24 sum, which the court concluded

was a preexisting indebtedness that did not enjoy the precedence

of a charging lien under the Maryland statute.   Accordingly, the

court entered an order dated March 2, 2007, directing Bank of

America to pay, in respect of the $31,249.26 judgment in favor of

Bond, $15,898.26 to Schulman in satisfaction of the attorney’s

lien and the remainder to McDaniel Bennett and Adelberg Rudow in

satisfaction of their garnishment liens.     Schulman filed this

appeal from that order, claiming a right to the $14,966.24 amount

as well.

     After carefully reviewing the record and considering the

arguments of counsel, we affirm for the reasons given by the




                                4
district court in support of its order.      See Bond v. Blum, No.

1:01-cv-02600-MJG (D. Md. Feb. 12, 2007).*


                                                          AFFIRMED




    *
      We deny Schulman’s motion to certify the issue in this case
to the Maryland Court of Appeals.

                                5